1. It is for me a great privilege to represent Laos at the thirtieth session of the General Assembly, a country which is undergoing a profound historic evolution towards genuine peace, independence, democracy, neutrality and prosperity, and to speak from this rostrum for the entire Laotian people.
2.	I should like to convey my most cordial greetings to Mr. Gaston Thorn on his election as President of this thirtieth session of the General Assembly. I should like warmly to congratulate Mr. Abdelaziz Bouteflika, the representative of the glorious People's Democratic Republic of Algeria and President of the twenty-ninth session of the General Assembly, who has tirelessly and effectively worked for world peace, social progress, the democratization of international relations and the cause of the third world, which includes three fourths of the States and two thirds of the population of the globe.
3.	I am also pleased to congratulate warmly Mr. Kurt Waldheim for his efforts to implement the ideals of the United Nations.
4.	The United Nations this year has admitted to membership the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe, and the People's Republic of Mozambique, which we should like to congratulate cordially. However, the delegation of Laos profoundly regrets not to be able to convey the same cordial congratulations to those delegations which, according to international law, are entitled to be in our midst: the delegations of the Democratic Republic of Viet Nam and Republic of South Viet Nam. These delegations are unfairly kept outside by the United States which, once more abusing its veto power, has prevented their admission to the United Nations.
5.	We are convinced that the vast majority of representatives here present will express their view on this action by the United States, which once more has shown its contempt for the right of peoples to self-determination and the goals of the United Nations, particularly the principle of universality.
6.	The world is a "planetary village". Each great world event has unavoidable international repercussions in various countries. Thus, the delegation of Laos would like to sketch a few characteristics of the present world situation.
7.	The inexorable decline of American imperialism is the turning-point of the present situation in a world already fraught with decisive events. It is indeed a decline, an irreversible decline, whatever may be said by American officials, a decline which cause the whole imperialist system to be mired more deeply in a new general crisis.
8.	This decline, however, is not without its dangerous convulsions or its perfidious attempts to adapt to new world realities.
9.	As we witness imperialism sink into decadence, we see the socialist countries flourishing through vast and stable economic development, a constant improvement in the standard of living of their populations and an increasing support for the national liberation movements and peoples struggling for their independence, peace, democracy and social progress in the world. Despite the difficulties which socialist States have to resolve by the suffering they have undergone and have overcome, they are sharing the force and the vitality of socialism.
10.	The third world continues to be the relentless battlefield of the peoples of Asia, Africa and Latin America, who are politically aware and united throughout the world, resolutely joining in a common front against imperialism and neo-colonialism for their liberation, for their national independence, for sovereignty over their economy, for the realization of democracy and for social progress.
11.	National liberation movements have increased in number and have obtained or are obtaining many great victories. In this connexion we welcome the internationally significant historic victories of the Vietnamese and Khmer peoples. These victories are also the victories of the Lao people. This triple victory points to a striking truth: today a small, sparsely populated country, determined in its struggle to win, united on a just political path and firmly supported by all peace- and justice-loving peoples, is in a position to vanquish aggression by any kind of imperialism, however powerful, including the leader of imperialism  American imperialism. This solidarity makes the victories of the three peoples of Viet Nam, Cambodia and Laos also the victory of the forces of the world struggling for independence, peace and social progress.
12.	The victories of the peoples of Viet Nam, Cambodia and Laos, and the success of their national liberation movements, opens up a new era, an era of destruction of colonialism, neo-colonialism and an era where peoples are the masters of their own destinies.
13.	This era, when peoples are becoming masters of their own destinies, is also noticeable in Western capitalist countries. Equally obvious is the struggle of the workers and democratic forces against capitalism particularly in Portugal a struggle which is expanding and finding deeper roots in a manner hitherto unheard of. This struggle is so powerful that it can strike successful blows against imperialism.
14.	In the present international situation, when socialist States have obtained striking successes, the world of the courageous and victorious struggle for national independence and freedom, the relentless movement of workers in the capitalist countries have forced imperialism to give way. Extremely important changes are taking place. These are favorable to peoples all over the world who are fighting for peace, national independence and social progress. Imperialism and neo-colonialism, obstinate by their very nature, have not renounced their goal of aggression, domination and exploitation. The peoples of the world are watchful in order to unmask the evil plots of imperialism.
15.	The Lao people are proud to have contributed to this new world, through 30 years of long and hard struggle. To recover their fundamental national rights and to establish a veritable peace, they had, within a single generation, to defeat the old French colonialism and conquer American neo-colonialism. That great and heroic victory of the Lao people led to the Vientiane Agreement of 1973, which stipulates respect for the national fundamental rights of Laos, the withdrawal of American military personnel and the cessation of foreign interference in the internal affairs of Laos.
16.	To establish their national independence and democracy, to implement the Vientiane Agreement, the peoples continue their mass political struggle which will end in victory, signifying a radical change in the situation of the country. The instruments of war and exploitation of neo-colonialism have been dismantled. The rightist reactionaries, the lackeys of imperialism, have fled abroad; a popular revolutionary administration prevails throughout the country. At last the patriotic peace-loving forces and supporters of national concord, along with the Lao people, have become masters of their country's destiny. The unification of Laos is coming true, which is the first and necessary stage in the construction of an independent, peaceful, democratic, neutral, unified and prosperous Laos.
17.	This victory over American interference in Laos opens a new era of independence, democracy and prosperity for the Lao people, and is a victory heretofore unknown in the annals of the struggle of the Lao people against foreign aggression. This victory is an active contribution to the struggle for peace, national independence, democracy and social progress in South-East Asia and in the entire world.
18.	However, this victory of the Lao people is inseparable from the militant efforts, in all areas, made by all peoples of the world working for peace,
independence, democracy and social progress. May we then, from this rostrum, on behalf of the Lao people, voice our deep gratitude to those peoples who, we are certain, after having given their invaluable support and generous aid to the Lao people in their patriotic war, will continue to accord them the same assistance and support in their efforts for the strengthening of peace and for national reconstruction.
19.	The foreign policy of Laos, within the present world situation and the internal situation in Laos, is based on a watchful awareness and safeguarding of its hard-won independence; it represents a tireless effort in the cause of peace and a constant search for neutrality and for the building of a prosperous economy.
20.	The scrupulous protection of the fundamental rights of each people seems to us an appropriate means to establish peace among nations. This is implemented, on the one hand, by a struggle against imperialism and neo-colonialism and, on the other hand, by active support for the national liberation struggle; for peace; for the social progress of all peoples of the world through the establishment and development of friendly relations with all countries, regardless of their political system, on the basis of mutual respect; and for independence, sovereignty, unity and territorial integrity, excluding any foreign interference in internal affairs, and based on equality and mutual advantage in trade relations and economic cooperator.
21.	This is also particularly true of our relations with our sister countries of Viet Nam and Cambodia, with which we are always united in the struggle against the common enemy. Laos will continue to increase its solidarity and constantly develop co-operation with Viet Nam and Cambodia, and assist them in the protection of their national independence and in the building of each of those countries according to their specific capacities and needs. Thus we warmly support the candidacies of the Democratic Republic of Viet Nam and the Republic of South Viet Nam, and we will work for their admission to the United Nations until our efforts are successful.
22.	We are pleased to lend our active support to the legitimate efforts of the Democratic People's Republic of Korea to secure the withdrawal of all foreign troops  American troops in particular from South Korea. The Lao people whole-heartedly approve of the struggle of the Korean people to secure the peaceful reunification of their country and to become masters of their own destiny.
23.	Similarly, Laos will also broaden friendly relations and step up co-operation with the socialist countries, which provide a solid and firm support to the national liberation movements and to peoples struggling for their national independence. Our relations with the peoples of South-East Asia, and particularly with our neighbors, will also be intensified. Laos fully supports the present struggle of the peoples of that region against United States imperialism in an effort to put an end to its policy of intervention and aggression, to dismantle its military bases and to bring about the withdrawal of all its military personnel.
24.	As for the Governments of the South-East Asian countries, Laos is ready to establish with them normal relations based on the strict respect for the
five principles of peaceful coexistence. It is through the strict application of those principles that we have defined relations between Laos and Thailand. Now, inasmuch as former Thai Governments were notorious accomplices of the United States in its aggression against Laos, they should bear the heavy burden of responsibility emerging therefrom. At present, in view of the new situation, and in the interest of the peoples of both countries and of peace in the region, Laos is ready to improve its good-neighborly relations with Thailand, But it is essential that the Thai Government put an end to its interference in the internal affairs of Laos, that it stop entertaining on Thai territory reactionaries from the Lao extreme right, and that it reject the use of Thai territory by United States imperialism for aggression against Laos and other countries in the region.
25.	Laos fully espouses the cause of the non-aligned countries and will bend every effort to step up its militant solidarity with them in the courageous battle against colonialism and neo-colonialism and in the bitter struggle to conquer and defend their national independence, sovereignty, territorial integrity and their natural resources. Laos reaffirms its full and firm support for the resolutions contained in the Lima program for Mutual Assistance and Solidarity [see A/10217 and Corr.l, annex], and we are pleased to note that the vast family of non-aligned countries has again shown its great solidarity in the work of the seventh special session of the General Assembly on development and international economic cooperation.
26.	Those countries, we are convinced, will manifest the same solidarity on the Middle East question. The Palestinian people, a people that has been forced out of its national homeland, are struggling tirelessly to recover their fundamental national rights. Laos would request the General Assembly to make every effort to ensure the implementation of United Nations resolutions by the State of Israel, which is an aggressor against the Arab peoples. Laos will continue to lend unstinting support to the Palestinian and other Arab peoples in their struggle against the Israeli invaders supported by the American imperialists.
27.	Similarly, it will maintain its vigorous support of the peoples of Namibia, Zimbabwe and other countries of southern Africa struggling for their self-determination. Laos severely and categorically condemns, in all its forms and manifestations, the policy of apartheid and racial discrimination pursued by the Pretoria regime. We also reject with equal vigor the illegal regime of Ian Smith, which, defying international public opinion, makes a mockery of the rights and aspirations of the majority of the Rhodesian people.
28.	Laos is ready to establish and develop friendly relations with all Western countries without exception, as long as they respect our fundamental national rights and sincerely wish to help us develop our economy, preserve our independence, and allow us to determine our own destiny. As for the United States, it must bear responsibility for the war of aggression that it conducted for long years in Laos. However since we wish to live in peace and harmony with all nations, the Lao Government envisages establishing friendly relations with the United States on a new basis.
29.	The Government of the United States should act on its statement that it wants to participate in the healing of the wounds of war. It should renounce its policy of interference in the internal affairs of Laos. Laos would like to avail itself of this opportunity to send its sincere greetings to the progressive people of the United States, who supported the people of Laos in their long and heroic struggle.
30.	Laos is on the road towards a new chapter in its history, towards the consolidation of its independence, towards realizing the deep-seated aspirations of national liberation of its people and the building up of its national economy.
31.	Thanks to the historic victory of the Lao people and strengthened by the impartial assistance and the devoted support of the socialist countries, the non-aligned countries and other peoples of the world, Laos is convinced of its ability fully to achieve the goals it has set. It will not fail to make its contribution to the cause of peace and independence of all the peoples of the world.
32.	We express our best wishes for the success of the work of this session of the General Assembly.





